       Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 1 of 6




                         IN THE COURT OF CLAIMS OF OHIO



MORGAN MCDERMOTT                             Case No. 2020-00286JD

      Plaintiff                              Judge Patrick M. McGrath

      v.                                      ENTRY

THE OHIO STATE UNIVERSITY

      Defendant



       Before the court is defendant's combined partial motion to di$miss and motion for
a definite statement, which has been fully briefed.     For the reasons set forth below,
defendant's combined motion will be denied.


Background
       Plaintiff, a fourth-year dental student at The Ohio State University (OSU or
defendant), brings a complaint on behalf of herself, a proposed class, and a proposed
subclass.   The proposed class consists of "all students enrolled in a graduate or
undergraduate program at Ohio State University's Columbus, Ohio campus for the
Spring 2020 semester." (Complaint at 1J19.) The claims brought on behalf of plaintiff
and the proposed class seek to recover a prorated amount of the student union fee,
which plaintiff asserts was collected from each student specifically in exchange for use
of the now-closed student union building.
      The proposed subclass consists of "all students enrolled in the Ohio State
College of Dentistry's DDS program during the Spring and/or Summer 2020 semester."
(Complaint at 1J 20.)    The claims brought on behalf of plaintiff and the proposed
subclass seek to recover a prorated amount of the clinical support fee, which plaintiff
similarly asserts was collected from each DDS candidate in order to provide for them
live clinical programs that are required for their degrees and licenses.
        Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 2 of 6

                                                                FILED
                                                                       J
                                                                          t' ~~~~
                                                          COURT Oct- I"'L 4..,.!t
                                                                               i..,J

                                                              OF OHiO
                                                      2020 AUG 24 PM 3: 35
Case No. 2020-00286JD                        -2-                                       ENTRY


       In her complaint, plaintiff brings a total of four claims. Her first two claims are
breach of contract, one on behalf of plaintiff and the class and one on behalf of plaintiff
and the subclass. The other two claims allege unjust enrichment, again on behalf of
plaintiff and the class and on behalf of plaintiff and the subclass.
       In its combined motion, defendant argues that plaintiff's unjust enrichment claim
concerning the clinical support fee should be dismissed to the extent that it is a claim for
educational malpractice.    Defendant alternatively argues that both unjust enrichment
claims should be dismissed because unjust enrichment cannot be pleaded alternatively
to breach of contract in this circumstance.         Regarding plaintiff's breach of contract
claims, defendant moves for a more definite statement pursuant to Civ.R. 12(E).
Defendant argues that plaintiff's breach of contract claims are vague or ambiguous
because plaintiff did not attach the contract or contracts upon which the claims are
based, as required by Civ.R. 10(D)(1).

Law and Analysis
       A motion to dismiss filed pursuant to Civ.R. 12(8)(6) tests the sufficiency of the
claims asserted in a complaint.     Gordon v. Ohio Dept. of Rehab. & Corr., 1Oth Dist.
Franklin No. 17AP-792, 2018-0hio-2272,         1J   13.    In construing a complaint upon a
Civ.R. 12(8)(6) motion to dismiss for failure to state a claim, the court "must presume
that all factual allegations of the complaint are true and make all reasonable inferences
in favor of the non-moving party." Mitchell v. Lawson Milk Co., 40 Ohio St.3d 190, 192,
532 N.E.2d 753 (1988).      In order for a court to dismiss a complaint, it must appear
beyond a doubt that the plaintiff can prove no set of facts entitling her to recovery. York
v. Ohio State Highway Patrol, 60 Ohio· St.3d 143, 144, 573 N.E.2d 1063 (1991). "In
resolving a Civ.R. 12(8)(6) motion to dismiss, the trial court may consider only the
statements and facts contained in the pleadings, and may not consider or rely on
evidence outside the complaint."      Powell v. Vorys, 131 Ohio App.3d 681, 684, 723
N.E.2d 596 (1Oth Dist.1998).
        Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 3 of 6

                                                                       c-•1
                                                                       I
                                                                             r:-·n
                                                                          j._~.t-'
                                                             Cou i \ T OF C1Li...J>1-;
                                                                   0              ~. ~~:·:::
                                                                                       l   ~ .•)

                                                                    OF OHIO
                                                            2020 AUG 24 PM 3: 35
Case No. 2020-00286JD                          -3-                                                 ENTRY


       Civ.R. 12(E) governs a motion for a definite statement. "If a pleading to which a
responsive pleading is permitted is so vague or ambiguous that a party cannot
reasonably be required to frame a responsive pleading, he may move for a definite
statement before interposing his responsive pleading." Civ.R. 12(E). Such a motion
"shall point out the defects complained of and the details desired." /d. Under Ohio law,
Civ.R. 12(E) "is designed to strike at unintelligibility, rather than want of detail. Hence, a
motion for a definite statement should not be granted to require evidentiary detail that
may be the subject of discovery." Columbia Gas v. Robinson, 81 Ohio Misc.2d 15, 16,
673 N.E.2d 701 (M.C.1996), citing Woods v. Reno Commodities, Inc., 600 F. Supp. 574
(D.Nev. 1984).


Plaintiff's unjust enrichment claim is not an educational malpractice claim
       According to defendant, plaintiff's unjust enrichment claim concerning the clinical
support fee asserts doubt as to whether she or other dental students will be able to
graduate on time. Defendant argues that the claim is thus an educational malpractice
claim in disguise, which is not a recognized claim in Ohio. Consequently, defendant
argues, plaintiff's claim for unjust enrichment concerning the dental clinical support fee
should be dismissed.
       However, when a trial court determines whether an action sets forth a claim upon
which relief can be granted, a trial court should look to the body of the complaint.
Guillory v. Ohio Dept. of Rehab. & Correction, 1Oth Dist. Franklin Nos. 07AP-861, 07AP-
928, 2008-0hio-2299,    ,-r   11. A trial court's role generally does not include recasting a
party's pleadings. See Greenlaw v. United States, 554 U.S. 237, 243, 128 S.Ct. 2559,
171 L.Ed.2d 399 (2008) (stating that in "our adversary system, in both civil and criminal
cases, in the first instance and on appeal, we follow the principle of party presentation.
That is, we rely on the parties to frame the issues for decision and assign to courts the
role of neutral arbiter of matters the parties present").
         Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 4 of 6

                                                                         f:"jf ;..-,.,
                                                                         ~   '-c._ Li
                                                                  COURTr:OF Cl ~, !\<<:·:"
                                                                                      h)
                                                                                    -r.,j
                                                                      OI OHIO
                                                             Z02D AUG 24 PM 3: 35
Case No. 2020-00286JD                           -4-                                               ENTRY


        Plaintiff's complaint does not merely assert that the education she received was
substandard due to the clinic being closed.           Rather, plaintiff alleges that defendant
charged a fee specifically to support the dental clinic and then closed the clinic. That is
sufficient to assert an unjust enrichment claim.        See generally Nati.IRS, Inc. v. Huff,
1Oth Dist. Franklin No. 1OAP-306, 201 0-0hio-6530,        1f 28   (a plaintiff "must establish the
following three elements to prove unjust enrichment: (1) a benefit conferred by the
plaintiff upon the defendant, (2) knowledge by the defendant of the benefit, and
(3) retention of the benefit by the defendant under circumstances where it would be
unjust to do so without payment").         The mere mention of possible consequences to
plaintiff's educational or professional future does not render plaintiff's well-pleaded
unjust enrichment claim a claim for educational malpractice.

Plaintiff can plead unjust enrichment in the alternative
        Defendant alternatively argues that both of plaintiff's unjust enrichment claims
should be dismissed because unjust enrichment can be pleaded in the alternative to
breach of contract claims only if plaintiff alleges fraud or bad faith or if the parties
dispute the existence of the contract governing their relationship.                      Plaintiff does not
allege fraud or bad faith. And defendant argues that the parties agree that a contract
exists between them.           The relationship between a university and a student enrolled
therein is contractual in nature. Savoy v. Univ. of Akron, 2014-0hio-3043, 15 N.E.3d
430,   1f 24 (1Oth   Dist.).
         Defendant refers to case law, including Savoy, to argue that the university
catalog, handbook, and other guidelines supplied to the student constitute the terms of
a contract between the university and the student. However, plaintiff argues that the
university catalog and handbook are not relevant to the dispute and do not cover the
closing of the student union building and dental clinic. Rather, plaintiff asserts, implied
contracts were created when the class paid the student union fee for the purposes of
using the student union building and the subclass paid the clinical support fee for the
        Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 5 of 6

                                                             FILED
                                                        COURT,...OF CLA!f'!S
                                                            Or OHIO

                                                      2020 AUG 24 PM 3: 35
Case No. 2020-00286JD                        -5-                                   ENTRY


purposes of participating in the dental clinic. In reply, defendant disputes the existence
of any implied contracts other than those based on the university catalogs, handbooks,
and other guidelines.
       The parties thus not only disagree as to which contract governs the case, but
they also disagree as to the existence of one or more of the alleged contracts.          In
construing the complaint under the Civ.R. 12(8)(6) standard, the court "must presume
that all factual allegations of the complaint are true and make all reasonable inferences
in favor of the non-moving party."       Mitchell, 40 Ohio St.3d at 192, 532 N.E.2d 753.
Because the existence of the underlying contract is disputed, it would be premature for
the court to dismiss plaintiff's unjust enrichment claim. Furthermore, it would also be
premature for the court to dismiss an unjust enrichment claim pleaded in the alternative
at this stage of the litigation. See Cristina v. Admr., Ohio Bur. of Worker's Camp., 2012-
0hio-4420, 977 N.E.2d 742,     1f 26   (1Oth Dist.) ("The mere presence of both [breach of
contract and unjust enrichment] claims in a complaint does not warrant the dismissal of
the unjust-enrichment claim on a Civ.R. 12(8)(6) motion.").          Defendant's motion to
dismiss will thus be DENIED.

Defendant's motion for a definite statement is not well taken
       In support of its motion for a definite statement, defendant argues that plaintiff's
breach of contract claims are vague or ambiguous because plaintiff did not attach the
contract or contracts upon which the claims are based, as required by Civ.R. 10(D)(1).
However, plaintiff asserts that she cannot provide a more definite statement because
the contracts upon which her complaint rests are implied-in-fact. It is axiomatic that
there is no written instrument for an implied-in-fact contract.
       Furthermore, if the allegations in plaintiff's complaint are covered by one or more
express, written contracts, either the contracts are in defendant's possession-such as
the university catalog or handbook-or they may be obtained from plaintiff through
discovery. The complaint itself is not unintelligible, and thus it is not susceptible to a

                                                                               JOUANAUZED
        Case 1:20-cv-03208-JMF Document 48-1 Filed 09/11/20 Page 6 of 6

                                                          FILED
                                                      COURT OF CLAiriS
                                                          OF OHIO
                                                     2020 AUG 24 PM 3: 35
Case No. 2020-00286JD                       -6-                                 ENTRY


Civ.R. 12(E) motion.     See Columbia Gas, 81 Ohio Misc.2d at 16, 673 N.E.2d 701
(M.C.1996) (Civ.R. 12(E) is designed to strike at unintelligibility and a Civ.R. 12(E)
motion should not be granted to require evidentiary detail that may be the subject of
discovery). Therefore, defendant's motion for a definite statement will be DENIED.

Conclusion
       For the reasons set forth above, the court DENIES defendant's combined partial
motion to dismiss and motion for a definite statement. Defendant shall file a responsive
pleading within 14 days of the date of this entry.




                                           PATRIC~
                                           Judge


cc:

Drew Legando                                   Randall W Knutti
Tom Merriman                                   Peter E DeMarco
Edward S Jerse                                 Jeanna V Jacobus
1360 West 9th Street Suite 200                 Assistant Attorneys General
Cleveland OH 44113                             150 East Gay Street 18th Floor
                                               Columbus OH 43215-3130
012
